842 F.2d 240
Maria Pizano DE PRECIADO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 86-7663.
United States Court of Appeals,Ninth Circuit.
March 31, 1988.

Before FLETCHER, REINHARDT and BRUNETTI, Circuit Judges.

ORDER

1
Since June 22, 1986, proceedings in this case have been at a standstill pending word from the parties concerning disposition of petitioner's application for legalization under the Immigration Reform and Control Act of 1986.  The court has ordered and has now received memoranda from both parties concerning the status of petitioner's application.


2
Because of the potential length of time until the final disposition of petitioner's application, a system of repeated status reports and a continued stay is not wholly satisfactory for the Court or for the petitioner.  Therefore, in twenty-eight (28) days from the date of this order, we will dismiss this petition without prejudice to reinstatement.  We will withhold the court's mandate, however, for twenty-eight (28) days after disposition of the petitioner's legalization application, but will not withhold the mandate any longer than one year from the entry of the dismissal order.  Withholding the mandate will stay the final order of deportation.


3
If the legalization application is denied or is still pending at the conclusion of the one year period, the petitioner shall have twenty-eight (28) days to move to reinstate the petition or, alternatively, to extend the stay of the mandate.  If the petitioner does not move for reinstatement or for an extension of the stay of the mandate within the twenty-eight days and fails to do so after receiving a 30 day notification from this court, the petition will be deemed dismissed with prejudice, and the mandate will issue.


4
Any objections to the procedure outlined above must be filed within 21 days from the date of this order.  The objection should clearly explain why the petitioner would be prejudiced by this procedure.